Exhibit 10.12

EXECUTION COPY

 

--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT

dated as of July 30, 2007

among

VITA LICENSING, INC.,

ORTHOVITA INTERNATIONAL SERVICES, INC.,

PARTISYN CORP.,

VITA SPECIAL PURPOSE CORP.,

as Guarantors

and

LB I GROUP INC.,

as Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE 1 GUARANTY    1

Section 1.01

   Guaranty of Payment and Performance    1

Section 1.02

   Limitation on Guaranty    1

Section 1.03

   Continuance and Acceleration of Guaranteed Obligations upon Certain Events   
1

Section 1.04

   Recovered Payments    2

Section 1.05

   Evidence of Guaranteed Obligations    2

Section 1.06

   Binding Nature of Certain Adjudications    2

Section 1.07

   Nature of Guarantors’ Obligations    3

Section 1.08

   No Release of Guarantors    3

Section 1.09

   Certain Waivers    4

Section 1.10

   Independent Credit Evaluation    5

Section 1.11

   Release and Subordination of Rights Against the Company, Other Guarantors and
Collateral    5

Section 1.12

   Payments by the Guarantors    6    (a) Time, Place and Manner    6    (b) No
Reductions    6    (c) Indemnified Taxes    6    (d) Authorization to Charge
Accounts    7    (e) Extension of Payment Dates    7 ARTICLE 2 CERTAIN
REPRESENTATIONS AND WARRANTIES; COVENANTS    7

Section 2.01

   Organization; Power; Qualification; Compliance with Laws    7

Section 2.02

   Authorization    7

Section 2.03

   Required Consents    8

Section 2.04

   Enforceability    8

Section 2.05

   Economic Benefits; Solvency; Balance Sheet Debts    8

Section 2.06

   New Guarantors    8

Section 2.07

   Compliance with the Note Purchase Agreement    8 ARTICLE 3 MISCELLANEOUS    9

Section 3.01

   Notices; Effectiveness; Electronic Communications    9    (a) Notices
Generally    9

 

i



--------------------------------------------------------------------------------

  

(b) Electronic Communications

   9   

(c) Change of Address, Etc.

   9   

(d) Reliance by Guaranteed Parties

   9

Section 3.02

  

No Waiver; Rights Cumulative

   9

Section 3.03

  

Costs and Expenses; Indemnification

   10

Section 3.04

  

Amounts Payable Due upon Request for Payment

   10

Section 3.05

  

Remedies of the Essence

   11

Section 3.06

  

Disclosure

   11

Section 3.07

  

Amendments; Waivers

   11

Section 3.08

  

Set-Off; Suspension of Payment and Performance

   11

Section 3.09

  

Assignments and Participations

   11   

(a) Assignments

   11   

(b) Rights of Assignees and Participants

   12

Section 3.10

  

Successor Collateral Agents

   12

Section 3.11

  

Jurisdiction, Etc.

   12

Section 3.12

  

Governing Law

   12

Section 3.13

  

Waiver of Jury Trial

   12

Section 3.14

  

Execution in Counterparts

   12

Section 3.15

  

Survival of Representations and Warranties

   13

Section 3.16

  

Severability

   13

Section 3.17

  

Entire Agreement

   13

Section 3.18

  

Successors and Assigns

   13

Section 3.19

  

Delivery of Opinions Authorized

   13

Section 3.20

  

Force Majeure

   13

Section 3.21

  

Consequential Damages

   13

Section 3.22

  

No Discretion

   14

Section 3.23

  

Note Purchase Agreement Shall Control

   14

ARTICLE 4 INTERPRETATION

   14

Section 4.01

  

Definitional Provisions

   14   

(a) Certain Terms Defined by Reference

   14   

(b) Other Defined Terms

   14

Section 4.02

  

Other Interpretive Provisions

   16

 

ii



--------------------------------------------------------------------------------

Schedule 2.03    Schedule of Required Consents and Governmental Approvals
Exhibit A    Form of Guaranty Supplement

 

iii



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT

Dated as of July 30, 2007

In consideration of (i) the execution and delivery of the Senior Secured Note
and Warrant Purchase Agreement, dated as of July 30, 2007 (the “Note Purchase
Agreement”), by and among Orthovita, Inc., a Pennsylvania corporation (the
“Company”), the financial institutions and other institutional lenders listed on
the signature pages thereof (the “Purchasers”), and LB I Group Inc., a Delaware
corporation, as Collateral Agent and (ii) the purchase of, and making the Loans
under, each 10% Senior Secured Promissory Note, executed by the Company in favor
of each Purchaser, each of, Vita Licensing, Inc., a Delaware corporation and
Wholly-owned Subsidiary of the Company, Orthovita International Services, Inc.,
a Pennsylvania corporation and a Wholly-owned Subsidiary of the Company,
Partisyn Corp., a Delaware corporation and a Wholly-owned Subsidiary of the
Company, and Vita Special Purpose Corp., a Delaware corporation and an indirect
Subsidiary of the Company (each a “Guarantor” and collectively the
“Guarantors”), hereby agree with LB I GROUP INC., as Collateral Agent, acting
both on its own behalf as the Collateral Agent and as the agent for the
Guaranteed Parties, as follows (with certain terms used herein being defined in
Article 4):

ARTICLE 1

GUARANTY

Section 1.01 Guaranty of Payment and Performance. Each Guarantor hereby
(a) guarantees to each Guaranteed Party the due and punctual payment, observance
and performance of all Guaranteed Obligations in accordance with their
respective terms and when and as due (whether at maturity, by reason of
acceleration or otherwise), or deemed to be due pursuant to Section 1.03, and
(b) agrees so to pay, observe or perform the same when so due, or deemed to be
due, upon written demand by the Collateral Agent or any Guaranteed Party.

Section 1.02 Limitation on Guaranty. It is the intention of the Guarantors and
the Guaranteed Parties that the obligations of each Guarantor under the
Guarantor Related Documents shall be in, but not in excess of, the maximum
amount permitted by Applicable Law. To that end, but only to the extent such
obligations would otherwise be void, voidable or otherwise unenforceable, the
obligations of each Guarantor hereunder shall be limited to the maximum amount
that would not make such obligations void, voidable or otherwise unenforceable.
Any such limitation shall be apportioned amongst the Guaranteed Obligations of
the Guaranteed Parties pro rata in accordance with their respective amounts
thereof. This Section 1.02 is intended solely to preserve the rights of the
Guaranteed Parties under the Guarantor Related Documents to the maximum extent
permitted by Applicable Law, and neither a Guarantor nor any other Person shall
have any right under this Section 1.02 that it would not otherwise have under
Applicable Law.

Section 1.03 Continuance and Acceleration of Guaranteed Obligations upon Certain
Events. If:

(a) any Event of Default that the Note Purchase Agreement states is to result in
the automatic acceleration of any Guaranteed Obligations shall occur;



--------------------------------------------------------------------------------

(b) any injunction, stay or the like that enjoins any acceleration, or demand
for the payment, observance or performance of any Guaranteed Obligations that
would otherwise be required or permitted under the Related Documents shall
become effective; or

(c) any Guaranteed Obligations shall be or be determined to be or become
discharged, disallowed, invalid, illegal, void or otherwise unenforceable
(whether by operation of any present or future Law or by order of any court or
governmental agency) against the Credit Parties (other than in accordance with
the terms thereof);

then (i) such Guaranteed Obligations shall, for all purposes of the Guarantor
Related Documents, be deemed (A) in the case of clause (c), to continue to be
outstanding and in full force and effect notwithstanding the unenforceability
thereof against the Credit Parties and (B) if such is not already the case, to
have thereupon become immediately due and payable and to have commenced bearing
interest at the Default Rate and (ii) the Guaranteed Parties to which such
Guaranteed Obligations are owing may, with respect to such Guaranteed
Obligations, exercise all of the rights and remedies under the Guarantor Related
Documents that would be available to them during an Event of Default.

Section 1.04 Recovered Payments. The Guaranteed Obligations shall be deemed not
to have been paid, observed or performed, and each Guarantor’s obligations under
the Guarantor Related Documents in respect thereof shall continue and not be
discharged, to the extent that any payment, observance or performance thereof by
the Company or any other guarantor, or out of the proceeds of any Collateral, is
recovered from or paid over by or for the account of any Guaranteed Party for
any reason, including as a preference or fraudulent transfer or by virtue of any
subordination (whether present or future or contractual or otherwise) of the
Guaranteed Obligations, whether such recovery or payment over is effected by any
judgment, decree or order of any court or governmental agency, by any plan of
reorganization or by settlement or compromise by any Guaranteed Party (whether
or not consented to by the Company, any Guarantor or any other guarantor) of any
claim for any such recovery or payment over. Each Guarantor hereby expressly
waives the benefit of any applicable statute of limitations and agrees that it
shall be liable under the Guarantor Related Documents with respect to any
Guaranteed Obligation whenever such a recovery or payment over thereof occurs.

Section 1.05 Evidence of Guaranteed Obligations. Entries made in good faith in
the records of each Guaranteed Party shall be prima facie evidence of the
Guaranteed Obligations owing to it and of all payments, observances and
performances in respect thereof absent manifest error.

Section 1.06 Binding Nature of Certain Adjudications. Each Guarantor shall be
conclusively bound by the adjudication in any action or proceeding, legal or
otherwise, involving any controversy arising under, in connection with, or in
any way related to, any of the Guaranteed Obligations, and by a judgment, award
or decree entered therein.

 

2



--------------------------------------------------------------------------------

Section 1.07 Nature of Guarantors’ Obligations. Each Guarantor’s obligations
under this Agreement (a) are absolute and unconditional, (b) are unlimited in
amount except as provided in Section 1.02, (c) constitute a guaranty of payment
and performance and not a guaranty of collection, (d) are as primary obligor and
not as a surety only, (e) shall be a continuing guaranty of all present and
future Guaranteed Obligations and all promissory notes and other documentation
given in extension or renewal or substitution for any of the Guaranteed
Obligations and (f) shall be irrevocable.

Section 1.08 No Release of Guarantors. THE GUARANTEED OBLIGATIONS OF EACH
GUARANTOR UNDER THIS AGREEMENT SHALL NOT BE REDUCED, LIMITED OR TERMINATED, NOR
SHALL ANY GUARANTOR BE DISCHARGED FROM SUCH GUARANTEED OBLIGATIONS, FOR ANY
REASON WHATSOEVER (other than, subject to Section 1.04 and Section 1.12, the
payment, observance and performance of the Guaranteed Obligations), including
(and whether or not the same shall have occurred or failed to occur once or more
than once and whether or not such Guarantor shall have received notice thereof):

(a)(i) any increase in the principal amount of, or interest rate applicable to,
(ii) any extension of the time of payment, observance or performance of,
(iii) any other amendment or modification of any of the other terms and
provisions of, (iv) any release, composition or settlement (whether by way of
acceptance of a plan of reorganization or otherwise) of, (v) any subordination
(whether present or future or contractual or otherwise) of, or (vi) any
discharge, disallowance, invalidity, illegality, voidness or other
unenforceability of, the Guaranteed Obligations;

(b)(i) any failure to obtain, (ii) any release, composition or settlement of,
(iii) any amendment or modification of any of the terms and provisions of,
(iv) any subordination of, or (v) any discharge, disallowance, invalidity,
illegality, voidness or other unenforceability of, any other guaranties of the
Guaranteed Obligations;

(c)(i) any failure to obtain or any release of, (ii) any failure to protect or
preserve, (iii) any release, compromise, settlement or extension of the time of
payment of any obligations constituting, (iv) any failure to perfect or maintain
the perfection or priority of any Lien upon, (v) any subordination of any Lien
upon, or (vi) any discharge, disallowance, invalidity, illegality, voidness or
other unenforceability of any Lien or intended Lien upon, any Collateral now or
hereafter securing the Guaranteed Obligations or any other guaranties thereof;

(d) any termination of or change in any relationship between any Guarantor and
the other Credit Parties, including any such termination or change resulting
from a change in the ownership of such Guarantor or the other Credit Parties or
from the cessation of any commercial relationship between such Guarantor and the
other Credit Parties;

(e) any exercise of, or any election not or failure to exercise, delay in the
exercise of, waiver of, or forbearance or other indulgence with respect to, any
right, remedy or power available to the Guaranteed Parties, including (i) any
election not or failure to exercise any right of setoff, recoupment or
counterclaim, (ii) any election of remedies effected by the Guaranteed Parties,
including the foreclosure upon any real estate constituting Collateral, whether
or not such election affects the right to obtain a deficiency judgment, and
(iii) any election by the Guaranteed Parties in any proceeding under the
Bankruptcy Code of the application of Section 1111(b)(2) of such Code; and

 

3



--------------------------------------------------------------------------------

(f) ANY OTHER ACT OR FAILURE TO ACT OR ANY OTHER EVENT OR CIRCUMSTANCE THAT
(i) VARIES THE RISK OF ANY GUARANTOR UNDER THIS AGREEMENT OR (ii) BUT FOR THE
PROVISIONS HEREOF, WOULD, AS A MATTER OF STATUTE OR RULE OF LAW OR EQUITY,
OPERATE TO REDUCE, LIMIT OR TERMINATE THE OBLIGATIONS OF ANY GUARANTOR
THEREUNDER OR DISCHARGE SUCH GUARANTOR FROM ANY THEREOF.

Section 1.09 Certain Waivers. Each Guarantor waives:

(a) any requirement, and any right to require, that any right or power be
exercised or any action be taken against the Company, any other Guarantor or any
Collateral for the Guaranteed Obligations;

(b) all defenses to, and all setoffs, counterclaims and claims of recoupment
against, the Guaranteed Obligations that may at any time be available to the
Company or any other Guarantor;

(c)(i) notice of acceptance of and intention to rely on the Guarantor Related
Documents, (ii) notice of the issuance of any Notes, the making or renewal of
any Loans under the Note Purchase Agreement and of the incurrence or renewal of
any other Guaranteed Obligations, (iii) notice of any of the matters referred to
in Section 1.08 and (iv) all other notices that may be required by Applicable
Law or otherwise to preserve any rights against the Guarantors under this
Agreement, including any notice of default, demand, dishonor, presentment and
protest;

(d) diligence;

(e) any defense based upon, arising out of or in any way related to (i) any
claim that any sale or other disposition of any Collateral for the Guaranteed
Obligations was not conducted in a commercially reasonable fashion or that a
public sale, should the Guaranteed Parties have elected to so proceed, was, in
and of itself, not a commercially reasonable method of sale, (ii) any claim that
any election of remedies by the Guaranteed Parties, including the exercise by
the Guaranteed Parties of any rights against any Collateral, impaired, reduced,
released or otherwise extinguished any right that a Guarantor might otherwise
have had against the Company or any other guarantor or against any Collateral,
including any right of subrogation, exoneration, reimbursement or contribution
or right to obtain a deficiency judgment, (iii) any claim based upon, arising
out of or in any way related to any of the matters referred to in Section 1.08
and (iv) any claim that the Guarantor Related Documents should be strictly
construed against the Guaranteed Parties; and

(f) ALL OTHER DEFENSES UNDER APPLICABLE LAW THAT WOULD, BUT FOR THIS CLAUSE (f),
BE AVAILABLE TO ANY GUARANTOR AS A DEFENSE AGAINST OR A REDUCTION OR LIMITATION
OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

4



--------------------------------------------------------------------------------

Section 1.10 Independent Credit Evaluation. Each Guarantor has independently,
and without reliance on any information supplied by the Guaranteed Parties,
taken, and will continue to take, whatever steps it deems necessary to evaluate
the financial condition and affairs of the Credit Parties, and the Guaranteed
Parties shall have no duty to advise the Guarantors of information at any time
known to them regarding such financial condition or affairs.

Section 1.11 Release and Subordination of Rights Against the Company, Other
Guarantors and Collateral. (a) All rights that any Guarantor may at any time
have against the Company, any other Credit Party or any Collateral for the
Guaranteed Obligations (including rights of subrogation, exoneration,
reimbursement and contribution and whether arising under Applicable Law or
otherwise), and all obligations that the Company or any other Credit Party may
at any time have to such Guarantor, arising by virtue of such Guarantor’s
obligations under such Guarantor’s Related Documents, any payment made pursuant
thereto or the exercise by the Guaranteed Parties of their rights with respect
to the Collateral are hereby expressly subordinated to the prior payment,
observance and performance in full of the Guaranteed Obligations. Each Guarantor
hereby agrees not to enforce any of the rights, or attempt to obtain payment or
performance of any of the obligations, subordinated pursuant to this
Section 1.11 until the Guaranteed Obligations have been paid, observed and
performed in full, except that such prohibition shall not apply to routine acts,
such as the giving of notices and the filing of continuation statements,
necessary to preserve any such rights. If any amount shall be paid to or
recovered by any Guarantor (whether directly or by way of setoff, recoupment or
counterclaim) on account of any right or obligation subordinated pursuant to
this Section 1.11, such amount shall be held in trust by such Guarantor for the
benefit of the Guaranteed Parties, not commingled with any of such Guarantor’s
other funds and forthwith paid over to the Collateral Agent, in the exact form
received, together with any necessary endorsements, to be applied and credited
against, or held as security for, the Guaranteed Obligations and the obligations
of such Guarantor under the Guarantor Related Documents.

(b) Each Guarantor hereby agrees not to assert or enforce (whether by or in a
legal or equitable proceeding or otherwise) any, “claims” (as defined in
Section 101(4) of the Bankruptcy Code) against the Company and any other Credit
Party prior to the payment in full of all Guaranteed Obligations, whether
arising under Applicable Law or otherwise, to which such Guarantor is or would
at any time be entitled, including any such claims to which such Guarantor may
be entitled as a result of any right of subrogation, exoneration or
reimbursement, provided, that the foregoing shall not prohibit any Guarantor
from receiving, so long as no Event of Default is continuing, regularly
scheduled payments from the Company or any other Credit Party in respect of any
debts, liabilities or other Obligations owed to such Guarantor by the Company or
such other Credit Party arising other than as a result of this Agreement or any
payment made hereunder by any Guarantor.

 

5



--------------------------------------------------------------------------------

Section 1.12 Payments by the Guarantors. (a) Time, Place and Manner. All
payments due to any Guaranteed Party under this Agreement shall be made to the
Collateral Agent at the Collateral Agent’s Office and distributed in accordance
with Section12 of the Note Purchase Agreement.

(b) No Reductions. All payments due any Guaranteed Party under the Guarantor
Related Documents shall be made by the Guarantors thereunder without any
reduction or deduction whatsoever, including any reduction or deduction for any
set-off, recoupment, counterclaim (whether, in any case, in respect of an
obligation owed by such Guaranteed Party to the Guarantors, the Company or any
other guarantor and, in the case of a counterclaim, whether sounding in tort,
contract or otherwise) or Tax, except for any withholding or deduction for Taxes
required to be withheld or deducted under Applicable Law.

(c) Indemnified Taxes. (i) If any Indemnified Tax is required to be withheld or
deducted from, or is otherwise payable by the Guarantors in connection with, any
payment to any Guaranteed Party under the Guarantor Related Documents, each
Guarantor (A) shall, if required, withhold or deduct the amount of such
Indemnified Tax from such payment and, in any case, pay such Indemnified Tax to
the appropriate taxing authority in accordance with Applicable Law and (B) shall
pay to such Guaranteed Party such additional amounts as may be necessary so that
the net amount received by such Guaranteed Party with respect to such payment,
after withholding or deducting all Indemnified Taxes required to be withheld or
deducted, is equal to the full amount payable under the Guarantor Related
Documents. If any Indemnified Tax is withheld or deducted from, or is otherwise
payable by the Guarantors in connection with, any payment payable to any
Guaranteed Party under the Guarantor Related Documents, each Guarantor shall, as
soon as possible after the date of such payment, furnish to such Guaranteed
Party the original or a certified copy of a receipt for such Indemnified Tax
from the applicable taxing authority. If any payment due to any Guaranteed Party
under the Guarantor Related Documents is or is expected to be made without
withholding or deducting therefrom, or otherwise paying in connection therewith,
any Indemnified Tax payable to any taxing authority, each Guarantor shall,
within 30 days after any request from any Guaranteed Party, furnish to such
Guaranteed Party a certificate from such taxing authority, or an opinion of
counsel acceptable to such Guaranteed Party, in either case stating that no
Indemnified Tax payable to such taxing authority was or is, as the case may be,
required to be withheld or deducted from, or otherwise paid by such Guarantor in
connection with, such payment.

(ii) Each Guarantor shall, promptly upon request by any Guaranteed Party for the
payment thereof, but subject to Section 1.12(c)(iii), pay to such Guaranteed
Party (A) all Taxes payable by such Guaranteed Party with respect to any payment
due to such Guaranteed Party under the Guarantor Related Documents and (B) all
Taxes payable by such Guaranteed Party as a result of payments made by such
Guarantor (whether made to a taxing authority or to such Guaranteed Party)
pursuant to this Section 1.12(c)(ii).

If any Guaranteed Party, in its sole discretion, determines that it has received
a refund of any Indemnified Taxes or with respect to which any Guarantor has
paid additional amounts pursuant to Section 1.12(c)(i), it shall pay to such
Guarantor an amount equal to such refund (but only to the extent of the
Indemnified Taxes or additional amounts paid by such Guarantor under
Section 1.12(c)(i) with respect to the Indemnified Taxes giving rise to such
refund); provided that such Guarantor upon the request of the Collateral Agent
or such Guaranteed Party, agrees to repay the amount paid over to such Guarantor
to the Collateral Agent or such Guaranteed Party if the Collateral Agent or such
Guaranteed Party is required to repay such refund to such taxing authority.

 

6



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained herein, each Guarantor
shall not be required to pay any additional amount in respect of withholding of
United States Federal income taxes pursuant to Section 1.12(c)(i) to any
Guaranteed Party (i) except to the extent such Taxes are required to be withheld
as a result of (A) in the case of a Person that is a Guaranteed Party on the
date hereof, a Change of Law after the date hereof and (B) in the case of a
Person that becomes a Guaranteed Party after the date hereof, a Change of Law
after such Person becomes a Guaranteed Party, (ii) to the extent such
withholding is required because such Guaranteed Party has failed (A) to submit
any form or certificate that it is entitled to so submit under Applicable Law
or, (B) in the case of a Guaranteed Party that is a Non-US Guaranteed Party, to
cause its Notes to be issued as Registered Notes or (iii) in the case of a
Person that becomes a Guaranteed Party after the date hereof, except to the
extent such additional amount would have been payable had such Person not become
a Guaranteed Party.

(d) Authorization to Charge Accounts. Each Guarantor hereby authorizes each
Guaranteed Party, if and to the extent any amount payable by such Guarantor
under this Agreement (whether payable to such Guaranteed Party or to any other
Guaranteed Party) is not otherwise paid when due, to charge such amount, to the
fullest extent permitted by Applicable Law, against any or all of the accounts
of such Guarantor with such Guaranteed Party or any of its Affiliates (whether
maintained at a branch or office located within or without the United States),
with such Guarantor remaining liable for any deficiency.

(e) Extension of Payment Dates. Whenever any payment to any Guaranteed Party
under the Guarantor Related Documents would otherwise be due (except by reason
of acceleration) on a day that is not a Business Day, such payment shall instead
be due on the next succeeding Business Day. If the date any payment under the
Guarantor Related Documents is due is extended (whether by operation of any
Guarantor Related Document, Applicable Law or otherwise), such payment shall
bear interest for such extended time at the rate of interest applicable
hereunder.

ARTICLE 2

CERTAIN REPRESENTATIONS AND WARRANTIES; COVENANTS

Each Guarantor represents and warrants as follows:

Section 2.01 Organization; Power; Qualification; Compliance with Laws. Each
Guarantor is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Materially Adverse Effect. Each
Guarantor has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and/or
the other Related Documents to which it is a party, and to perform the
provisions hereof and thereof.

Section 2.02 Authorization. This Agreement and the other Related Documents have
been duly authorized by all necessary corporate action on the part of each
Guarantor signatory thereto.

 

7



--------------------------------------------------------------------------------

Section 2.03 Required Consents. No approval, consent, exemption, authorization,
or other action by, and no notice to or filing with, any Governmental Authority
or any other third party is necessary or required in connection with (a) the
execution, delivery or performance by, or enforcement against, any Guarantor of
this Agreement or any other Guarantor Related Document or Related Document,
(b) the grant by any Guarantor of the Liens granted by it pursuant to the
Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Collateral Agent or any Purchaser of its rights under
the Guarantor Related Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings listed on Schedule 2.03, all of which have been
duly obtained, taken, given or made and are in full force and effect (other than
as set forth on such Schedule 2.03).

Section 2.04 Enforceability. This Agreement has been, and each other Guarantor
Related Document to which any Guarantor is a party when delivered hereunder will
have been, duly executed and delivered by such Guarantor. This Agreement is, and
each other Guarantor Related Document to which such Guarantor is a party when
delivered hereunder will be, the legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except as may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and by general principles of equity.

Section 2.05 Economic Benefits; Solvency; Balance Sheet Debts. (a) The execution
and delivery by the Collateral Agent and the Purchasers of the Note Purchase
Agreement, and the extensions of credit by the Purchasers, thereunder,
constitute substantial indirect economic benefit to the Guarantors.

(b) The guarantee by each Guarantor of the Guaranteed Obligations and the
incurrence by it of its other obligations under the Guarantor Related Documents
(with the amounts thereof being determined without giving effect to
Section 1.02) will not render such Guarantor insolvent or unable to pay its
debts as they mature or leave such Guarantor with unreasonably small capital,
with “insolvency”, “inability to pay debts”, and “unreasonably small capital”
being determined under Applicable Law.

(c) Each Guarantor does not intend to incur Indebtedness, including those under
the Guarantor Related Documents, that would be beyond its ability to pay as such
Indebtedness mature.

Section 2.06 New Guarantors. To the extent required under Section 7.7 of the
Note Purchase Agreement and except as otherwise provided in the Note Purchase
Agreement, if a Guarantor shall at any time form or acquire any new Subsidiary
which is not a Guarantor hereunder, such new Subsidiary shall promptly deliver
to the Guaranteed Parties a supplement to this Agreement, substantially in the
form of Exhibit A to this Agreement, duly completed and executed.

Section 2.07 Compliance with the Note Purchase Agreement. Each Guarantor makes
with respect to itself, each representation and warranty with respect to such
Guarantor made by the Company in the Note Purchase Agreement, and undertakes to
comply with each of the covenants contained in the Note Purchase Agreement as to
which the Company has agreed to cause its compliance.

 

8



--------------------------------------------------------------------------------

ARTICLE 3

MISCELLANEOUS

Section 3.01 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. All notices and communications provided for hereunder shall be given
in accordance with the Note Purchase Agreement.

(b) Electronic Communications. Each notice and communication and any material to
be given or delivered pursuant to the this Agreement shall be deemed so given or
delivered (A) if sent by registered or certified mail, postage prepaid, return
receipt requested, on the third Business Day after such notice, communication or
material, addressed as above provided, is delivered to a United States post
office and a receipt therefor is issued thereby, (B) if sent by any other means
of physical delivery, when such notice, communication or material is delivered
to the appropriate address as above provided, (C) if sent by telecopier, when
such notice, communication or material is transmitted to the appropriate
telecopier number as above provided and is received at such number, and (D) if
given by telephone, when communicated to the individual or any member of the
department specified as the individual or department to whose attention notices,
communications and materials are to be given or delivered.

(c) Change of Address, Etc. Each Guarantor and the Collateral Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Guaranteed Party may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to each Guarantor and the Collateral Agent.
In addition, each Guaranteed Party agrees to notify the Collateral Agent from
time to time to ensure that the Collateral Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Guaranteed Party.

(d) Reliance by Guaranteed Parties. The Guaranteed Parties shall be entitled to
rely and act upon any notices believed by them to be genuine and signed or sent
by any Guarantor. All telephonic notices to and other telephonic communications
with the Collateral Agent may be recorded by the Collateral Agent, and each of
the parties hereto hereby consents to such recording.

Section 3.02 No Waiver; Rights Cumulative. No failure by any Guaranteed Party to
exercise, and no delay by any such Guaranteed Party in exercising, any right,
remedy, power or privilege hereunder or under any other Guarantor Related
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Guarantor Related Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Applicable
Law.

 

9



--------------------------------------------------------------------------------

Section 3.03 Costs and Expenses; Indemnification. (a) The Company shall pay
(a) all fees due upon Closing under the Term Sheet; (b) 50% of all reasonable
costs and expenses (including reasonable attorneys’ fees of Pillsbury Winthrop
Shaw Pittman LLP, special counsel to certain of the Purchasers) incurred by the
Purchasers in connection with the transactions contemplated hereby (subject to a
maximum of $125,000 obligation of the Company with respect to such
transactions), (c) all reasonable costs and expenses (including reasonable
attorneys’ fees of a single law firm) incurred by the Collateral Agent or any
Purchaser in connection with any amendments, waivers or consents under or in
respect of this Agreement, any other Related Document including the Notes
(whether or not such amendment, waiver or consent becomes effective), (d) the
reasonable costs and expenses incurred by the Collateral Agent or any Purchaser
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the Notes, or by reason of being a Purchaser (including
reasonable attorneys’ fees for all such holders), and (e) the reasonable costs
and expenses incurred by the Collateral Agent or any Purchaser, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary. The Company will pay, and will save
each Purchaser and each other Purchaser harmless from, all claims in respect of
any fees, costs or expenses, if any, of brokers and finders (other than those
retained by a Purchaser).

(b) Each Guarantor further agrees to defend, protect, indemnify, and hold
harmless the Collateral Agent and each and all of the Guaranteed Parties, each
of their respective Affiliates and their respective officers, directors,
employees, attorneys and agents (collectively, the “Indemnified Party”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses of any kind or nature
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel for such Indemnitees in connection with any investigative,
administrative or judicial proceeding, whether or not such Indemnitees shall be
designated a party thereto), imposed on, incurred by, or asserted against such
Indemnitees in any manner relating to or arising out of this Agreement, any
other Related Documents, or any transaction contemplated hereby or thereby
(collectively, the “Indemnified Matters”); provided, however, that such
Guarantor shall not have any obligation to an Indemnitee hereunder with respect
to Indemnified Matters caused by or resulting from (a) a dispute among the
Guaranteed Parties or a dispute between any Guaranteed Party and the Collateral
Agent, or (b) the willful misconduct or gross negligence of such Indemnitee. If
the undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it violates of any law or public policy,
such Guarantor shall contribute the maximum portion which it is permitted to pay
and satisfy under Applicable Law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees. This Section 3.03(b) shall
survive the full payment of the Guaranteed Obligations and the termination of
this Agreement or any other Related Document.

Section 3.04 Amounts Payable Due upon Request for Payment. All amounts payable
by each Guarantor under Section 3.03 shall, except as otherwise expressly
provided, be immediately due upon request for the payment thereof.

 

10



--------------------------------------------------------------------------------

Section 3.05 Remedies of the Essence. The various rights and remedies of the
Guaranteed Parties hereunder are of the essence of this Agreement, and the
Guaranteed Parties shall be entitled to obtain a decree requiring specific
performance of each such right and remedy.

Section 3.06 Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Guarantor to any Guaranteed Party in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(in each case as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, each Guarantor represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

Section 3.07 Amendments; Waivers. Any term, covenant, agreement or condition of
this Agreement may be amended, and any right under the Guarantor Related
Documents may be waived, if, but only if, such amendment or waiver is in writing
and is signed by the Collateral Agent, the Required Holders, in the case of an
amendment, by each Guarantor. Unless otherwise specified in such waiver, a
waiver of any right under this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.

Section 3.08 Set-Off; Suspension of Payment and Performance. Each Guaranteed
Party is hereby authorized by the Guarantors, at any time and from time to time,
without notice, during any Event of Default, to set off against, and to
appropriate and apply to the payment of, the Liabilities of the Guarantors
hereunder (whether owing to such Guaranteed Party or to any other Guaranteed
Party and whether matured or unmatured, fixed or contingent or liquidated or
unliquidated) any and all Liabilities owing by such Guaranteed Party or any of
its Affiliates to the Guarantors (whether payable in Dollars or any other
currency, whether matured or unmatured and, in the case of Liabilities that are
deposits, whether general or special, time or demand and however evidenced and
whether maintained at a branch or office located within or without the United
States).

Section 3.09 Assignments and Participations. (a) Assignments. (i) No Guarantor
may assign any of its rights or obligations under the Guarantor Related
Documents without the prior written consent of the Collateral Agent, and no
assignment of any such obligation shall release such Guarantor therefrom unless
the Collateral Agent shall have consented to such release in a writing
specifically referring to the obligation from which such Guarantor is to be
released.

(ii) Subject to the relevant underlying document giving rise to such Guaranteed
Obligations, each Guaranteed Party may, in connection with any assignment to any
Person of any or all of the Guaranteed Obligations owing to it or its commitment
under such document, assign to such Person any or all of its rights and
obligations under this Agreement without the consent of any Guarantor or any
other Guaranteed Party. Any such assignment of any such obligation shall release
the Guaranteed Party therefrom.

 

11



--------------------------------------------------------------------------------

(b) Rights of Assignees and Participants. Each assignee of, and each holder of a
participation in, the rights of any Guaranteed Party, if and to the extent the
applicable assignment or participation agreement so provides, shall, with
respect to its assignment or participation, be entitled to all of the rights of
a Guaranteed Party as provided in such underlying document.

Section 3.10 Successor Collateral Agents. Upon the acceptance by any Person of
its appointment as a successor Collateral Agent, such Person shall thereupon
succeed to and become vested with all the rights, powers, privileges, duties and
obligations of the Collateral Agent under the Guarantor Related Documents and
the retiring Collateral Agent, upon payment of the retiring Collateral Agent’s
fees and expenses, shall be discharged from its duties and obligations as
Collateral Agent thereunder.

Section 3.11 Jurisdiction, Etc. Any judicial proceeding brought against any
Guarantor with respect to any Related Document Claim may be brought in any court
of competent jurisdiction in the City of New York, and, by execution and
delivery of this Agreement, each Guarantor (a) accepts, generally and
unconditionally, the nonexclusive jurisdiction of such courts and any related
appellate court and irrevocably agrees to be bound by any judgment rendered
thereby in connection with any Related Document Claim and (b) irrevocably waives
any objection it may now or hereafter have as to the venue of any such
proceeding brought in such a court or that such a court is an inconvenient
forum. Each Guarantor hereby waives personal service of process and consents
that service of process upon it may be made by certified or registered mail,
return receipt requested, at its address specified or determined in accordance
with the provisions of Section 3.01, and service so made shall be deemed
completed on the third Business Day after such service is deposited in the mail.
Nothing herein shall affect the right of the Collateral Agent, any Guaranteed
Party or any other Indemnified Party to serve process in any other manner
permitted by law or shall limit the right of the Collateral Agent, any
Guaranteed Party or any other Indemnified Party to bring proceedings against
such Guarantor in the courts of any other jurisdiction. Any judicial proceeding
by any Guarantor against the Collateral Agent or any Guaranteed Party involving
any Related Document Claim shall be brought only in a court located in, in the
case of the Collateral Agent, the City and State of New York and, in the case of
any Guaranteed Party, the jurisdiction in which such Guaranteed Party’s
principal United States office is located.

Section 3.12 Governing Law. This Agreement shall, pursuant to New York General
Obligations Law Section 5-1401, be governed by, and construed in accordance
with, the law of the State of New York.

Section 3.13 Waiver of Jury Trial. Each Guarantor irrevocably waives, to the
fullest extent permitted by law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or any other Related
Document or the transactions contemplated thereby.

Section 3.14 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

 

12



--------------------------------------------------------------------------------

Section 3.15 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Guarantor Related Document or other
document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each
Guaranteed Party, regardless of any investigation made by such Guaranteed Party
or on their behalf and notwithstanding that such Guaranteed Party may have had
notice or knowledge of any Default at the time of the making of any Loan, and
shall continue in full force and effect as long as any Note or any other
Guaranteed Obligation hereunder shall remain unpaid or unsatisfied.

Section 3.16 Severability. If any provision of this Agreement or the other
Guarantor Related Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Guarantor Related Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 3.17 Entire Agreement. This Agreement embodies the entire agreement
among the Guarantors and the Guaranteed Parties relating to the subject matter
hereof and supersedes all prior agreements, representations and understandings,
if any, relating to the subject matter hereof.

Section 3.18 Successors and Assigns. All of the provisions of this Agreement
shall be binding upon and inure to the benefit of the Guarantors and the
Guaranteed Parties and their respective successors and permitted assigns.

Section 3.19 Delivery of Opinions Authorized. Each Guarantor hereby acknowledges
and agrees that each Person that has rendered or may render an opinion, report
or similar communication, including legal opinions and accountant’s reports, to
any Person in connection with the Guarantor Related Documents, has been and is
hereby authorized and directed to so deliver such opinion, report or
communication.

Section 3.20 Force Majeure. In no event shall the Collateral Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of god, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that the Collateral Agent shall use reasonable efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.

Section 3.21 Consequential Damages. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Collateral Agent be liable under or in
connection with this Agreement for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if the Collateral
Agent has been advised of the possibility thereof and regardless of the form of
action in which such damages are sought.

 

13



--------------------------------------------------------------------------------

Section 3.22 No Discretion. In any circumstance where the Collateral Agent is
required to exercise discretion, approve documentation or distribute proceeds
under any Related Document, the Collateral Agent may, at its option, seek to
obtain instructions or directions with respect to such action. If the Collateral
Agent so elects, then it may refrain from taking such action until such
directions or instructions are received from the Required Holders and shall have
no liability to the Guaranteed Parties or Guarantors for so refraining. In no
case shall the Collateral Agent be obligated to expend or risk its own funds or
otherwise to incur any financial liability in the performance of its duties
hereunder.

Section 3.23 Note Purchase Agreement Shall Control. The Collateral Agent shall
have the rights, benefits, privileges and protections as set forth in the Note
Purchase Agreement. In the case of any conflict between this Agreement and the
Note Purchase Agreement in respect thereof, the Note Purchase Agreement shall
control.

ARTICLE 4

INTERPRETATION

Section 4.01 Definitional Provisions. (a) Certain Terms Defined by Reference.
Except in the case of “Representation and Warranty” and as otherwise specified
herein, all terms defined in the Note Purchase Agreement and the Security
Agreement, are used herein with the meanings therein ascribed to them.

(b) Other Defined Terms. For purposes of this Agreement:

“Agreement” means this Subsidiary Guaranty Agreement, including all schedules,
annexes and exhibits hereto.

“Applicable Law” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Change of Law”: shall have the meaning set forth in the Note Purchase
Agreement.

“Collateral Agent’s Office”: shall have the meaning set forth in the Note
Purchase Agreement.

 

14



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Obligations” means all advances to, and debts, liabilities,
obligations, representations, warranties, covenants and duties of, any Credit
Party owing to, or in favor or for the benefit of, the Guaranteed Parties
arising under any Related Document, or otherwise with respect to the Loans,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any bankruptcy,
insolvency or similar laws affecting creditors’ rights generally naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Guaranteed Parties” mean, collectively, the Collateral Agent and the other
Persons, that the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.

“Guarantor” shall have the meaning set forth in the recitals to this Agreement.

“Guarantor’s Organizational Documents” means, with respect to any Guarantor that
is, (a) a corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) a limited liability company, the certificate or
articles of formation or organization and operating agreement; and (c) a
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Guarantor Related Documents” means, with respect to each Guarantor, the Related
Documents to which such Guarantor is a party.

“Indemnified Taxes” means any Taxes other than franchising taxes, Taxes or other
charges related to the general authority of each Purchaser or its Lending Office
to do business or Taxes on the overall net income or capital of such Purchaser
or its Lending Office, in each case imposed by the jurisdiction where such
Purchaser is incorporated (or any political subdivision thereof) or where it is
managed or controlled or where its Lending Office is located or does business
(other than solely by reason of the making of Loans or the maintaining or its
Commitment under the Note Purchase Agreement).

“Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or

 

15



--------------------------------------------------------------------------------

description, direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, whether arising under
Contract, Applicable Law, or otherwise, whether now existing or hereafter
arising, and whether for the payment of money or the performance or
non-performance of any act.

“Non-US Guaranteed Party” means a Person that is not a United States Person and
that is not described in Section 881(c)(3) of the Code.

“Purchaser” means a purchaser of any Note issued under, and as defined in the
Senior Note Purchase Agreement.

“Related Documents” means, collectively, this Agreement, the Note Purchase
Agreement, the Notes, the Warrants, the Security Agreement, the Collateral
Documents, the GECC Payoff Letter and all other documents, instruments and
agreements entered into in connection with this Agreement, all as amended or
extended from time to time.

“Related Document Claim” means any claim (whether civil, criminal or
administrative and whether sounding in tort, contract or otherwise) in any way
arising out of, related to, or connected with, the Related Documents or the
relationships established thereunder, whether such claim arises or is asserted
before or after the Agreement Date or before or after the Maturity Date of the
Notes.

“Representation and Warranty” means each representation or warranty made
pursuant to or under (i) Article 2 or any other provision of this Agreement or
(ii) any amendment to, or waiver of rights under, this Agreement, WHETHER OR
NOT, IN THE CASE OF ANY REPRESENTATION OR WARRANTY REFERRED TO IN CLAUSE (i) OR
(ii) OF THIS DEFINITION (EXCEPT, IN EACH CASE, TO THE EXTENT OTHERWISE EXPRESSLY
PROVIDED), THE INFORMATION THAT IS THE SUBJECT MATTER THEREOF IS WITHIN THE
KNOWLEDGE OF A GUARANTOR.

“Security Agreement” means, that certain Security Agreement dated as of July 30,
2007, among the Pledgors named therein, and the Collateral Agent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Section 4.02 Other Interpretive Provisions. With reference to this Agreement and
each other Guarantor Related Document, unless otherwise specified herein or in
such other Guarantor Related Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organizational document) shall be construed as referring
to such

 

16



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other
Related Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Related Document,
shall be construed to refer to such Related Document in its entirety and not to
any particular provision thereof, (iv) all references in a Related Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Related Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Related Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Related Document.

[Signature Pages Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subsidiary Guaranty
Agreement to be executed by their duly authorized officers all as of the date
hereof.

 

VITA LICENSING, INC., as Guarantor By   /s/ Antony Koblish Name:   Antony
Koblish Title:   President

Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

ORTHOVITA INTERNATIONAL SERVICES, INC., as Guarantor By   /s/ Antony Koblish
Name:   Antony Koblish Title:   President

Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

PARTISYN CORP., as Guarantor By   /s/ Antony Koblish Name:   Antony Koblish
Title:   President

Subsidiary Guaranty Agreement

 

7



--------------------------------------------------------------------------------

VITA SPECIAL PURPOSE CORP., as Guarantor By   /s/ Antony Koblish Name:   Antony
Koblish Title:   President

Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

LB I GROUP INC., solely in its capacity as Collateral Agent and agent for the
Guaranteed Parties By   /s/ Jeffrey A. Ferrell Name:   Jeffrey A. Ferrell Title:
  Vice President

Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

Exhibit A

FORM OF GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT, dated as of                  , 20     (this “Supplement”),
made by the entity that is signatory hereto (the “New Guarantor”), in favor of
LB I Group Inc. (the “Collateral Agent”) under the Note Purchase Agreement (as
defined in the Guaranty referred to below)

(a) Reference is hereby made to that certain Subsidiary Guaranty, dated as of
July 30, 2007, made by the Guarantors in favor of the Collateral Agent (as
amended, supplemented or otherwise modified as of the date hereof, the
“Guaranty”). Terms defined in the Guaranty are used herein as therein defined.

(b) The New Guarantor hereby confirms and reaffirms its guarantee of the due and
punctual payment, observance and performance of all Guaranteed Obligations to
the Guaranteed Parties under the Guaranty. From and after the date of this
Supplement, as used in the Guaranty as supplemented by this Supplement and for
all purposes of the Guaranty as so supplemented, “Guarantor” shall be deemed to
include the New Guarantor.

(c) The New Guarantor hereby represents and warrants that the representations
and warranties contained in Article 2 of the Guaranty are true and correct on
the date of this Supplement with references to the “Guarantor” therein to
include the New Guarantor, and with references to the Guaranty to mean the
Guaranty as supplemented hereby.

(d) This Supplement is supplemental to the Guaranty, forms a part thereof and is
subject to the terms thereof. This Supplement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of the date first above written.

 

[NAME OF NEW SUBSIDIARY GUARANTOR] By:       Name:   Title: